Citation Nr: 1617730	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  09-27 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hepatitis.

2. Entitlement to service connection for hypertension, to include secondary to service-connected posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for arthritis.


REPRESENTATION

Veteran  represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to April 1971.  His medals include the Combat Infantry Badge (CIB) and the Vietnam Service Medal (VSM).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  Jurisdiction was later transferred to the St. Petersburg, Florida RO.

This matter was last before the Board in March 2014, when it was decided in part and remanded in part.

In a June 2014 decision, the RO granted service connection for chloracne.  As this claim was granted in full, the issues of a skin rash and lumps on the body are no longer in appellate status.

The issues of service connection for hypertension and arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's current hepatitis had its onset during active duty service or is related to an event, injury, or disease in service, to include infectious hepatitis.


CONCLUSION OF LAW

Service connection for hepatitis is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The notice requirements have been met with regard to the Veteran's claimed hepatitis.  A May 2006 letter notified the Veteran of the information needed to substantiate and complete his claim of service connection, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  He was also provided notice as to how VA assigns disability ratings and effective dates.  As the RO issued this notification letter prior to the adjudication of this issue, the notice was timely.

Regarding the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran has not identified any additional records that could be used to support his claim for service connection for hepatitis.

The Veteran was provided VA examinations in February 2010 and June 2014.  The Board finds the June 2014 opinion, in particular, provides adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  The Board finds that the examination substantially complied with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998). 

No additional pertinent evidence has been identified by the Veteran as relevant to the issue adjudicated herein.  The Board is satisfied that evidentiary development is complete; VA's duties to notify and assist are met.  The Veteran is not prejudiced by the process in this matter.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


Legal Criteria, Factual Background, and Analysis

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran's STRs reflect that he was air evacuated from Vietnam in March 1971 due to infectious hepatitis.  In April 1971, he was asymptomatic and returned to duty.  His final diagnosis was viral hepatitis.  The Veteran's April 1971 Report of Medical Examination noted he was status post hepatitis, and he did not report jaundice or liver problems on his April 1971 Report of Medical History.

Post-service medical records show a diagnosis of "Chronic Hepatitis C" in April 2011 VA medical records, and a notation of hepatitis on a November 2011 VA "active problem list."

The Veteran was afforded a VA examination in February 2010.  The VA examiner noted there was no clinical evidence of chronic Hepatitis B, chronic active hepatitis, auto immune hepatitis, or drug-induced hepatitis.  However, the examiner acknowledged the Veteran reported incapacitating episodes of fatigue and right upper quadrant pain that was untreated.  The examiner stated that serologic studies were consistent with resolved Hepatitis B, which he likely contracted during service.

Because the Board deemed the February 2010 VA examination inadequate, the Veteran was afforded a new examination in June 2014.  The examiner noted the Veteran had documented hepatitis during service, and since then he had become Hepatitis B surface antibody positive, indicative of immunity or resolution of the Hepatitis B.  The examiner opined that the condition claimed was less likely than not incurred in or caused by in-service hepatitis.  The Veteran's liver function tests were normal, and his last liver ultrasound in 2011 was normal, revealing only gallstones.  The examiner noted that in the early 1970s, there were two diagnosable types of hepatitis, infectious (now called Hepatitis A) and serum (now called Hepatitis B).  Hepatitis B is contracted via blood contact, and the Veteran denied any blood transfusions, intravenous drug use, or tattoos before or during service.  The examiner explained that he suspected the Veteran had Hepatitis A during service, as indicated by the diagnoses of infectious or viral hepatitis in his STRs, and that he contracted Hepatitis B after service.  In support of this opinion, the examiner noted the Veteran reported a history of blood transfusions after service around 1980.

The Board finds that the evidence of record does not support a finding of service connection for hepatitis.

The Board finds the June 2014 VA examiner's opinion to be the most probative evidence of record regarding the relationship between the Veteran's hepatitis and his military service.  The examiner expressed familiarity with the record and provided a clear explanation of rationale.  He outlined the Veteran's medical history and opined his hepatitis during service had resolved, and that he acquired a different form of hepatitis after service.  He found it less likely than not that the Veteran's hepatitis was related to, caused by and/or aggravated his service, to include his infectious hepatitis.  The opinion is fully articulated with clear conclusions based on an accurate factual foundation and supported by sound reasoning.  The Board finds no reason to question the provider's expertise or the rationale given. 

The Board has also considered the statements from the Veteran attributing his current hepatitis to service, but the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  That is, here, the question of causation involves a complex medical question, and the Veteran does not have the medical expertise to provide such an opinion.  Therefore, he is not competent to provide an opinion as to the etiology of any current hepatitis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374 (Fed. Cir. 2007).

The Board has also considered the Veteran's combat service.  Here, however, the evidence indicates that the current disability is due to exposure after service.  The Veteran has not indicated that the disability began as a result of a combat event, and instead, as noted, was evacuated from Vietnam for infectious hepatitis (which as discussed above, the evidence indicates has resolved).
In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for hepatitis.  Accordingly, it must be denied.


ORDER

Entitlement to service connection for hepatitis is denied.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the remaining issues on appeal.

The Veteran underwent VA hypertension and arthritis examinations in June 2014.  However, the hypertension examiner did not discuss whether the Veteran's PTSD aggravated his hypertension, even if it did not cause it.  See 38 C.F.R. § 3.310. Further, the arthritis examiner simply stated the Veteran did not have systemic or inflammatory arthritis, but did not comment on whether the Veteran had degenerative or traumatic arthritis due to service. The June 2014 opinions must be viewed as inadequate because they are incomplete.  As such, new VA examinations are needed.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA or private treatment the Veteran has received for the hypertension and arthritis on appeal; this specifically includes VA treatment records from the Wilkes-Barre VA Medical Center from June 2011 to the present and from the Bronx VA Medical Center from February 2010 to the present.

2. After completing directive (1), the AOJ should request an opinion from an appropriate VA clinician to determine the nature and likely etiology of the Veteran's current hypertension, to include whether they are related to his service-connected PTSD.  The Veteran's record, to include this remand, must be made available to the examiner for review.  Upon review of pertinent medical history, the examiner should provide responses to the following:

(a) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's hypertension is proximately due to his service-connected PTSD? 

(b) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's hypertension has been aggravated by his service-connected PTSD?  Aggravation is a chronic increase in severity beyond the natural progress of the disorder. 

Detailed reasons for all opinions should be provided.

3.  After completing directive (1), the AOJ should request an opinion from an appropriate VA medical doctor to determine the nature and likely etiology of the Veteran's claimed arthritis.  The Veteran's record, to include this remand, must be made available to the examiner for review.  Upon review of pertinent medical history, the examiner should provide responses to the following:

(a) Does the Veteran have a current diagnosis of any type of arthritis, to include of the low back, cervical spine, knees, and hands, as well as polyarthralgia.

(b) If so, is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's current disability is related to service?

Detailed reasons for all opinions should be provided.

4. The AOJ should then review the obtained VA examination reports to ensure that the opinions contained therein are responsive to the questions posed.

5. The AOJ should then review the record and readjudicate the claims on appeal.  If any issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


